UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2013 ITEM 1. REPORT TO STOCKHOLDERS MARCH 31, 2013 Semiannual Report to Shareholders DWS Small Cap Core Fund Contents 4 Letter to Shareholders 5 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 20 Statement of Assets and Liabilities 22 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 28 Notes to Financial Statements 38 Information About Your Fund's Expenses 40 Summary of Management Fee Evaluation by Independent Fee Consultant 44 Account Management Resources 46 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: As the U.S. and global economies regain their footing, economists are cautiously looking to a less erratic year for the financial markets in 2013. In the U.S. specifically, positive trends in areas such as housing starts and job creation suggest ongoing recovery, albeit at a relatively mild pace. Supporting this view, Larry Adam, Deutsche Asset & Wealth Management's Chief Investment Strategist for Wealth Management, cites the potential for increased bank lending, a rise in business spending, and improved consumer confidence as underlying forces that may act as catalysts for continued positive growth. Still, critical issues are yet to be resolved. As Washington wrangles with debt concerns, spending, and monetary and fiscal policy, a fair amount of uncertainty lingers. Despite gains in the broad stock market, sluggish growth and historically low interest rates continue to pose a challenge to investors seeking a strategy for growth or retirement income. Against this backdrop, what can you do? First, stay focused. Second-guessing investment decisions based on headlines, short-term market fluctuations or emotion is never a reliable strategy. Next, make a point of checking your asset allocation every year or so. Objectives may change over time, and periods of market volatility can shift a portfolio away from your established target allocation. Finally, remember that the investment professionals who manage your DWS fund bring a wealth of experience over a variety of market cycles, along with access to a broad network of research and analytical resources. At Deutsche Asset & Wealth Management we embrace the concept of discipline and the value of maintaining a long-term view. We urge you to do the same. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary March 31, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 5.75% load) % Russell 2000® Index† % Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % Russell 2000® Index† % Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % Russell 2000® Index† % Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/13 No Sales Charges % Russell 2000® Index† % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.62%, 2.39%, 2.39% and 1.31% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 2000 Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Net Asset Value 3/31/13 $ 9/30/12 $ Distribution Information as of 3/31/13 Income Dividends, Six Months $ Portfolio Management Team Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. Effective on or about May 31, 2013, QS Investors will no longer serve as subadvisor to the fund and day-to-day portfolio management of the fund will transition to Deutsche Investment Management Americas Inc. Robert Wang, Head of Portfolio Management and Trading, QS Investors, LLC • Began managing the fund in 2008. • Joined QS Investors in 2010 after 28 years of experience of trading fixed income, foreign exchange and derivative products at Deutsche Asset Management and J.P. Morgan. • BS, The Wharton School, University of Pennsylvania. Russell Shtern, CFA, Head of Equity Portfolio Management and Trading, QS Investors, LLC • Began managing the fund in 2010. • Joined QS Investors in 2010 after 11 years of experience as a portfolio manager and trader's assistant with Deutsche Asset Management. • BBA, Pace University. Effective on or about May 31, 2013, the portfolio management team for the fund will be as follows: Joseph Axtell, CFA, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2001. • Senior analyst at Merrill Lynch Investment Managers for the international equity portion of a global balanced portfolio (1996-2001). • Director, International Research at PCM International (1989-1996). • Associate manager, structured debt and equity group at Prudential Capital Corporation (1988-1989). • Analyst at Prudential-Bache Capital Funding in London (1987-1988). • Equity analyst in the health care sector at Prudential Equity Management Associates (1985-1987). • BS, Carlson School of Management, University of Minnesota. Rafaelina M. Lee, Managing Director • Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 1999 with 15 years of industry experience; previously, she served as a Senior Research Analyst. Prior to joining, she worked as a Latin America Market Strategist at J.P. Morgan Securities. Previously, she was an Equity Strategist at UBS Securities and a Research Analyst in the Portfolio Strategy Group at Goldman Sachs. Her research has been referenced by Harvard University, Duke University, The World Bank, AIMR/CFA publications and in several global finance textbooks. • Portfolio Manager for U.S. Small and Mid Cap Equity: New York. • BA in Mathematical Statistics from Columbia University; MBA in Finance from Stern School of Business, New York University; Deutsche Bank Ambassador and member of the DB Philanthropy Committee since 2011. Michael A. Sesser, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2009. • Since 2009, Equity Research Analyst: New York. • BA in Ethics, Politics & Economics from Yale University; MBA from University of Michigan, Ross School of Business (2007-2009). Portfolio Summary (Unaudited) Ten Largest Equity Holdings at March 31, 2013 (11.7% of Net Assets) 1. WellCare Health Plans, Inc. Provides managed health care services 1.2% 2. Sanderson Farms, Inc. Produces, processes, markets and distributes fresh and frozen chicken products 1.2% 3. PAREXEL International Corp. Provider of outsourcing services to pharmaceutical and biotechnology firms 1.2% 4. Convergys Corp. Global company specializing in relationship management 1.2% 5. Kulicke & Soffa Industries, Inc. Designer and manufacturer of materials used to assemble semiconductor devices 1.2% 6. Western Refining, Inc. Refiner of crude oil and marketer of petroleum 1.2% 7. Tesoro Corp. Explorer of crude oil and gas 1.2% 8. CoreLogic, Inc. Provides consumer, financial and property information services 1.1% 9. Magellan Health Services, Inc. Coordinates and manages delivery of behavioral health care treatment 1.1% 10. CSG Systems International, Inc. Provider of billing solutions, software and services for customer care and billing functions 1.1% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 44 for contact information. Investment Portfolio as of March 31, 2013 (Unaudited) Shares Value ($) Common Stocks 98.6% Consumer Discretionary 15.0% Auto Components 1.2% Cooper Tire & Rubber Co. Drew Industries, Inc. SORL Auto Parts, Inc.* Diversified Consumer Services 0.2% Ascent Capital Group, Inc. "A"* Service Corp. International Hotels, Restaurants & Leisure 2.6% AFC Enterprises, Inc.* Jack in the Box, Inc.* Kona Grill, Inc.* Luby's, Inc.* Marriott Vacations Worldwide Corp.* MTR Gaming Group, Inc.* Multimedia Games Holding Co., Inc.* Papa John's International, Inc.* Ruth's Hospitality Group, Inc.* Household Durables 2.5% Mohawk Industries, Inc.* NACCO Industries, Inc. "A" NVR, Inc.* PulteGroup, Inc.* Whirlpool Corp. Internet & Catalog Retail 0.3% PetMed Express, Inc. (a) Leisure Equipment & Products 0.1% Smith & Wesson Holding Corp.* (a) Media 1.7% Arbitron, Inc. Lamar Advertising Co. "A"* MDC Partners, Inc. "A" Spanish Broadcasting System, Inc. "A"* The Madison Square Garden Co. "A"* Washington Post Co. "B" Multiline Retail 0.5% Dillard's, Inc. "A" Tuesday Morning Corp.* Specialty Retail 4.6% Aaron's, Inc. American Eagle Outfitters, Inc. Brown Shoe Co., Inc. (a) Build-A-Bear Workshop, Inc.* Destination Maternity Corp. GameStop Corp. "A" (a) New York & Co., Inc.* Stage Stores, Inc. (a) TJX Companies, Inc. TravelCenters of America LLC* Textiles, Apparel & Luxury Goods 1.3% G-III Apparel Group Ltd.* Hanesbrands, Inc.* Movado Group, Inc. Consumer Staples 2.3% Food Products 1.9% Cal-Maine Foods, Inc. (a) Farmer Brothers Co.* Hormel Foods Corp. John B. Sanfilippo & Son, Inc. Sanderson Farms, Inc. Personal Products 0.4% Inter Parfums, Inc. Medifast, Inc.* USANA Health Sciences, Inc.* Energy 7.9% Energy Equipment & Services 2.1% Exterran Holdings, Inc.* RPC, Inc. (a) Oil, Gas & Consumable Fuels 5.8% Adams Resources & Energy, Inc. Alon U.S.A. Energy, Inc. CVR Energy, Inc. Double Eagle Petroleum Co.* EPL Oil & Gas, Inc.* HollyFrontier Corp. L&L Energy, Inc.* (a) Marathon Petroleum Corp. Tesoro Corp. VAALCO Energy, Inc.* Valero Energy Corp. Western Refining, Inc. (a) Financials 19.5% Capital Markets 1.9% Evercore Partners, Inc. "A" Investment Technology Group, Inc.* KKR & Co. LP MCG Capital Corp. Piper Jaffray Companies, Inc.* Virtus Investment Partners, Inc.* Commercial Banks 5.8% BankUnited, Inc. Century Bancorp., Inc. "A" Enterprise Financial Services Corp. First BanCorp. First Merchants Corp. Iberiabank Corp. MainSource Financial Group, Inc. MB Financial, Inc. Orrstown Financial Services, Inc.* Popular, Inc.* PrivateBancorp., Inc. Renasant Corp. SCBT Financial Corp. Southwest Bancorp., Inc.* Susquehanna Bancshares, Inc. Umpqua Holdings Corp. Western Alliance Bancorp.* Wilshire Bancorp., Inc.* Wintrust Financial Corp. Zions Bancorp. Consumer Finance 0.1% Atlanticus Holdings Corp.* (a) Insurance 5.9% Allstate Corp. AmTrust Financial Services, Inc. (a) Argo Group International Holdings Ltd. Cincinnati Financial Corp. CNO Financial Group, Inc. Employers Holdings, Inc. Fidelity National Financial, Inc. "A" First American Financial Corp. Global Indemnity PLC* Homeowners Choice, Inc. MBIA, Inc.* (a) Reinsurance Group of America, Inc. Tower Group International Ltd. Real Estate Investment Trusts 4.0% Medical Properties Trust, Inc. (REIT) National Health Investors, Inc. (REIT) OMEGA Healthcare Investors, Inc. (REIT) Potlatch Corp. (REIT) Redwood Trust, Inc. (REIT) STAG Industrial, Inc. (REIT) The Geo Group, Inc. (REIT) Weyerhaeuser Co. (REIT) Real Estate Management & Development 0.0% The St. Joe Co.* Thrifts & Mortgage Finance 1.8% Bank Mutual Corp. First Defiance Financial Corp. First Financial Holdings, Inc. Home Loan Servicing Solutions Ltd. Ocwen Financial Corp.* Tree.com, Inc. Health Care 11.0% Biotechnology 0.1% PDL BioPharma, Inc. (a) Health Care Equipment & Supplies 2.0% Cyberonics, Inc.* Fonar Corp.* ICU Medical, Inc.* STERIS Corp. SurModics, Inc.* West Pharmaceutical Services, Inc. Health Care Providers & Services 5.2% AMN Healthcare Services, Inc.* AmSurg Corp.* Chemed Corp. Gentiva Health Services, Inc.* Magellan Health Services, Inc.* MedCath Corp.* Molina Healthcare, Inc.* National Healthcare Corp. WellCare Health Plans, Inc.* Life Sciences Tools & Services 2.6% Cambrex Corp.* Covance, Inc.* PAREXEL International Corp.* Pharmaceuticals 1.1% Lannett Co., Inc.* POZEN, Inc.* Questcor Pharmaceuticals, Inc. (a) Industrials 17.4% Aerospace & Defense 1.9% Curtiss-Wright Corp. DigitalGlobe, Inc.* Ducommun, Inc.* Huntington Ingalls Industries, Inc. National Presto Industries, Inc. Sypris Solutions, Inc. Taser International, Inc.* Airlines 1.5% Republic Airways Holdings, Inc.* U.S. Airways Group, Inc.* (a) Building Products 2.7% AAON, Inc. Insteel Industries, Inc. Lennox International, Inc. Masco Corp. Nortek, Inc.* Trex Co., Inc.* (a) USG Corp.* (a) Commercial Services & Supplies 3.4% Avery Dennison Corp. CECO Environmental Corp. Courier Corp. EnergySolutions, Inc.* G & K Services, Inc. "A" Kimball International, Inc. "B" Mine Safety Appliances Co. Quad Graphics, Inc. (a) U.S. Ecology, Inc. UniFirst Corp. Viad Corp. Construction & Engineering 1.3% Argan, Inc. EMCOR Group, Inc. Pike Electric Corp. Electrical Equipment 0.6% AZZ, Inc. Machinery 3.4% Alamo Group, Inc. Federal Signal Corp.* FreightCar America, Inc. ITT Corp. Kadant, Inc.* L.B. Foster Co. "A" Middleby Corp.* Oshkosh Corp.* Standex International Corp. Toro Co. Valmont Industries, Inc. Marine 0.0% Matson, Inc. Professional Services 1.8% Barrett Business Services, Inc. GP Strategies Corp.* Korn/Ferry International* RPX Corp.* Road & Rail 0.8% Covenant Transportation Group, Inc. "A"* Heartland Express, Inc. Saia, Inc.* Trading Companies & Distributors 0.0% DXP Enterprises, Inc.* Information Technology 17.7% Communications Equipment 2.0% Bel Fuse, Inc. "B" InterDigital, Inc. (a) Research In Motion Ltd.* (a) Computers & Peripherals 3.5% Concurrent Computer Corp. Cray, Inc.* Intermec, Inc.* Lexmark International, Inc. "A" Seagate Technology PLC Silicon Graphics International Corp.* (a) Synaptics, Inc.* Western Digital Corp. Electronic Equipment, Instruments & Components 0.9% Avnet, Inc.* AVX Corp. Electro Rent Corp. Insight Enterprises, Inc.* PC Connection, Inc. Internet Software & Services 0.5% AOL, Inc. IT Services 5.0% Booz Allen Hamilton Holding Corp. Computer Sciences Corp. Computer Task Group, Inc. Convergys Corp. CoreLogic, Inc.* CSG Systems International, Inc.* Heartland Payment Systems, Inc. (a) Pfsweb, Inc.* Semiconductors & Semiconductor Equipment 4.5% Advanced Energy Industries, Inc.* First Solar, Inc.* (a) FormFactor, Inc.* KLA-Tencor Corp. Kulicke & Soffa Industries, Inc.* MKS Instruments, Inc. PDF Solutions, Inc.* Photronics, Inc.* Ultratech, Inc.* Software 1.3% CommVault Systems, Inc.* ePlus, Inc. Manhattan Associates, Inc.* Rosetta Stone, Inc.* SeaChange International, Inc.* TeleNav, Inc.* Materials 5.5% Chemicals 1.9% A. Schulman, Inc. American Vanguard Corp. Omnova Solutions, Inc.* Westlake Chemical Corp. (a) Construction Materials 1.5% Eagle Materials, Inc. Headwaters, Inc.* Texas Industries, Inc.* (a) Containers & Packaging 1.3% Bemis Co., Inc. Graphic Packaging Holding Co.* Rock-Tenn Co. "A" Metals & Mining 0.7% Worthington Industries, Inc. Paper & Forest Products 0.1% Clearwater Paper Corp.* Louisiana-Pacific Corp.* P.H. Glatfelter Co. Telecommunication Services 0.6% Diversified Telecommunication Services 0.2% Cbeyond, Inc.* Wireless Telecommunication Services 0.4% Shenandoah Telecommunications Co. U.S.A. Mobility, Inc. Utilities 1.7% Electric Utilities 0.3% MGE Energy, Inc. Portland General Electric Co. Independent Power Producers & Energy Traders 0.1% NRG Energy, Inc. Multi-Utilities 0.7% Black Hills Corp. Water Utilities 0.6% American States Water Co. Total Common Stocks (Cost $71,793,093) Securities Lending Collateral 14.4% Daily Assets Fund Institutional, 0.14% (b) (c) (Cost $11,829,603) Cash Equivalents 1.5% Central Cash Management Fund, 0.12% (b) (Cost $1,205,749) % of Net Assets Value ($) Total Investment Portfolio (Cost $84,828,445)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $85,161,943. At March 31, 2013, net unrealized appreciation for all securities based on tax cost was $8,897,770. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $10,424,288, and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,526,518. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of securities loaned at March 31, 2013 amounted to $11,514,736, which is 14.0% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At March 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Russell 2000 Mini Index USD 6/21/2013 13 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
